     Case 1:17-cv-01370-DAD-SAB Document 79 Filed 10/05/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   DEVONTE B. HARRIS,                                No. 1:17-cv-01370-DAD-SAB (PC)
12                      Plaintiff,
13          v.                                         ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS AND DENYING
14   T. QUILLEN, et al.,                               PLAINTIFF’S MOTION FOR LEAVE TO
                                                       AMEND THE COMPLAINT
15                      Defendants.
                                                       (Doc. Nos. 72, 78)
16

17          Plaintiff Devonte B. Harris is a state prisoner proceeding pro se and in forma pauperis in

18   this civil rights action pursuant to 42 U.S.C. § 1983. This action was referred to a United States

19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On August 14, 2020, the assigned magistrate judge issued findings and recommendations

21   recommending that plaintiff’s motion for leave to file an amended complaint (Doc. No. 72) be

22   denied. (Doc. No. 78.) Therein, the magistrate judge found that plaintiff failed to first “show

23   good cause to modify the discovery and scheduling order under Federal Rule of Civil Procedure

24   16,” and pursuant to that scheduling order, the deadline to amend the pleadings expired on March

25   4, 2019—a year and a half before plaintiff sought leave to amend. (Id. at 3–4.) Those findings

26   and recommendations were served on the parties and contained notice that any objections thereto

27   were to be filed within thirty (30) days after service. (Id. at 4–5.) To date, no objections have

28   been filed, and the time to do so has since passed.
                                                      1
     Case 1:17-cv-01370-DAD-SAB Document 79 Filed 10/05/20 Page 2 of 2

 1          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

 2   de novo review of this case. Having carefully reviewed the entire file, the court finds the findings

 3   and recommendations to be supported by the record and by proper analysis.

 4          Accordingly:

 5          1.      The findings and recommendations issued on August 14, 2020 (Doc. No. 78) are

 6                  adopted in full;

 7          2.      Plaintiff’s motion to amend his complaint (Doc. No. 72) is denied; and

 8          3.      This action is referred back to the assigned magistrate judge for further

 9                  proceedings consistent with this order.

10   IT IS SO ORDERED.
11
        Dated:     October 5, 2020
12                                                        UNITED STATES DISTRICT JUDGE

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
